                                        Case 2:17-cv-01319-JCM-GWF Document 72 Filed 03/04/19 Page 1 of 4


                                    1   DICKINSON WRIGHT PLLC
                                        Cynthia L. Alexander
                                    2   Nevada Bar No. 6718
                                        Email: calexander@dickinson-wright.com
                                    3
                                        Taylor Anello
                                    4   Nevada Bar No. 12881
                                        Email: tanello@dickinson-wright.com
                                    5   8363 West Sunset Road, Suite 200
                                        Las Vegas, Nevada 89113-2210
                                    6   Tel: (702) 550-4400
                                        Attorneys for Plaintiffs
                                    7

                                    8                          IN THE UNITED STATES DISTRICT COURT

                                    9                                       DISTRICT OF NEVADA
                                   10   U.S. BANK, NATIONAL ASSOCIATION, as                 Case Number: 2:17-cv-01319-JCM-GWF
                                        Trustee for GSAA 2006-1, an Ohio Company;
                                   11
                                        SUNTRUST MORTGAGE, INC., a Virginia
                                   12   Corporation,
8363 West Sunset Road, Suite 200




                                                            Plaintiff,
 Las Vegas, Nevada 89113-2210




                                   13   vs.                                                     STIPULATION AND ORDER TO
                                                                                               EXTEND TIME FOR PARTIES TO
                                   14   SFR INVESTMENTS POOL 1, LLC, a Nevada                     COMPLETE SETTLEMENT
                                   15   limited liability company; SAN MARINO                          AGREEMENT
                                        PROPERTY OWNERS ASSOCIATION, a                                 (Fifth Request)
                                   16   Nevada Non-Profit Corporation,

                                   17                         Defendants.
                                   18    AND ALL RELATED CLAIMS

                                   19          Plaintiff/Counter-Defendants, U.S. Bank, National Association, as Trustee for GSAA
                                   20   2006-1 and SunTrust Mortgage, Inc. (“Plaintiffs”), Defendant SFR Investments Pool 1, LLC
                                   21   (“SFR”), and Defendant San Marino Property Owners Association (“San Marino”), (collectively
                                   22   as the “Parties”), hereby stipulate and agree to continue finalizing settlement agreement terms in
                                   23   connection with this case. The parties base this agreement upon the following:
                                   24          1.      The Parties filed a Notice of Settlement with the court on October 5, 2018 (ECF
                                   25   No. 62).
                                   26          2.      The Parties agreed to file a stipulation of dismissal no later than November 4,
                                   27   2018 (ECF No. 62).
                                   28

                                                                                        1
                                        Case 2:17-cv-01319-JCM-GWF Document 72 Filed 03/04/19 Page 2 of 4


                                    1          3.     On November 1, 2018, the Parties filed a Stipulation and Order to Extend Time

                                    2   for Parties to Complete Settlement Agreement (First Request) which requested an additional 30

                                    3   days or until December 4, 2018 to file dismissal documents (ECF No. 63).

                                    4          4.     On November 2, 2018 the court issued an Order to Extend Time for Parties to

                                    5   Complete Settlement Agreement (First Request) for an additional 30 days or until December 4,

                                    6   2018 to file dismissal documents (ECF No. 64).

                                    7          5.     On November 30, 2018 the Parties filed a Stipulation and Order to Extend Time

                                    8   for Parties to Complete Settlement Agreement (Second Request) which requested an additional

                                    9   30 days or until December 4, 2018 to file dismissal documents (ECF No. 65).

                                   10          6.     On December 3, 2018 the court issued an Order to Extend Time for Parties to

                                   11   Complete Settlement Agreement (Second Request) for an additional 30 days or until January 4,

                                   12   2019 to file dismissal documents (ECF No. 66).
8363 West Sunset Road, Suite 200
 Las Vegas, Nevada 89113-2210




                                   13          7.     On January 2, 2019 the Parties filed a Stipulation and Order to Extend Time for

                                   14   Parties to Complete Settlement Agreement (Third Request) which requested an additional 30

                                   15   days to file dismissal documents (ECF No. 67).

                                   16          8.     On January 3, 2019 the court issued an Order to Extend Time for Parties to

                                   17   Complete Settlement Agreement (Third Request) for an additional 30 days or until February 1,

                                   18   2019 to file dismissal documents (ECF No. 68).

                                   19          9.     On February 1, 2019 the Parties filed a Stipulation and Order to Extend Time for

                                   20   Parties to Complete Settlement Agreement (Fourth Request) which requested an additional 30

                                   21   days to file dismissal documents (ECF No. 69).

                                   22          10.    On February 4, 2019 the court issued an Order to Extend Time for Parties to

                                   23   Complete Settlement Agreement (Third Request) for an additional 30 days or until February 1,

                                   24   2019 to file dismissal documents (ECF No. 70).

                                   25          11.    Since the last request for an extension of time to complete the settlement

                                   26   agreement, the Parties finalized the settlement documentation and they have been executed by all

                                   27   parties. Additionally, one of the parties has made it payment pursuant to the settlement terms.

                                   28

                                                                                         2
                                        Case 2:17-cv-01319-JCM-GWF Document 72 Filed 03/04/19 Page 3 of 4


                                    1   The Plaintiffs are waiting for payment from the second party. Once received, the dismissal will

                                    2   be field.

                                    3           12.      Based on the progress made by the Parties, this stipulation is sought in good faith

                                    4   and not for the purposes of delay but instead to promote efficiency and judicial economy. No

                                    5   prejudice will result to any Party as a result of the postponing the deadlines.

                                    6           Based on the foregoing, IT IS HEREBY STIPULATED AND AGREED the Parties

                                    7   request an additional 30 days to complete the settlement documentation and to file a Stipulation

                                    8   for Dismissal.

                                    9           IT IS FURTHER STIPULATED AND AGREED that the Parties jointly request that the

                                   10   calendared deadlines continue to be stayed and/or that the case be held in abeyance while the

                                   11   Parties document the settlement.

                                   12   Dated: March 4, 2019                                  Dated: March 4, 2019
8363 West Sunset Road, Suite 200
 Las Vegas, Nevada 89113-2210




                                   13       DICKINSON WRIGHT, PLLC                                KIM GILBERT EBRON
                                   14   By: /s/ Cynthia L. Alexander                          By: /s/ Diana S. Ebron
                                             Cynthia L. Alexander, Esq.                           Diana S. Ebron, Esq.
                                   15
                                             Nevada Bar No. 6718                                  Nevada Bar No. 10580
                                   16        8363 West Sunset Road, Suite 200                     7625 Dean Martin Drive, Suite 110
                                             Las Vegas, Nevada 89113                              Las Vegas, NV 89139
                                   17        Attorneys for Plaintiffs U.S. Bank,                  Tel: (702) 485-3300
                                             National Association, as Trustee for GSAA            Attorneys for Defendant SFR
                                   18        2006-1 and SunTrust Mortgage, Inc.                   Investments Pool 1, LLC
                                   19   Dated: March 4, 2019

                                   20       LIPSON NEILSON PC

                                   21   By: /s/ Karen Kao
                                             Karen Kao, Esq.
                                   22        Nevada Bar No. 14386
                                             9900 Covington Cross Dr., Ste. 120
                                   23        Las Vegas, NV 89144
                                             Tel: (702) 382-1500
                                   24
                                             Attorneys for Defendant San Marino Property Owners Association
                                   25
                                             IT IS SO ORDERED.
                                   26                                                  _______________________________________
                                                                                       UNITED
                                                                                       UNITED STATES
                                                                                               STATESDISTRICT   COURT
                                                                                                        MAGISTRATE      JUDGE
                                                                                                                     JUDGE
                                   27

                                   28                                                  DATED: _____________________________
                                                                                                 3/5/2019


                                                                                          3
                                        Case 2:17-cv-01319-JCM-GWF Document 72 Filed 03/04/19 Page 4 of 4


                                    1                                 CERTIFICATE OF SERVICE

                                    2          I HEREBY CERTIFY that on the 4th day of March, 2019, I served a true and correct copy

                                    3   of the foregoing STIPULATION AND ORDER TO EXTEND TIME FOR PARTIES TO

                                    4   COMPLETE SETTLEMENT AGREEMENT (Fifth Request) by electronic service in

                                    5   accordance with Administrative Order 14.2, to all interested parties, through the Court’s

                                    6   CM/ECF ELECTRONIC NOTIFICATION system addressed to:

                                    7

                                    8   J. William Ebert, Esq.
                                        Karen Kao, Esq.
                                    9   Lipson Neilson PC
                                   10   9900 Covington Cross Dr., Ste. 120
                                        Las Vegas, NV 89144
                                   11   Attorneys for Defendant San Marino Property Owners Association

                                   12   Diana Ebron, Esq.
8363 West Sunset Road, Suite 200
 Las Vegas, Nevada 89113-2210




                                        Jacqueline Gilbert, Esq.
                                   13   Karen Hanks, Esq.
                                   14   Kim Gilbert Ebron
                                        7625 Dean Martin Drive, Suite 110
                                   15   Las Vegas, NV 89139
                                        Attorneys for Defendant SFR Investments Pool 1, LLC
                                   16

                                   17

                                   18                                                    /s/ Mark A. Mangiaracina
                                                                                         An employee of Dickinson Wright PLLC
                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                     4
